Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-6, 10-17, 18-20, 22-23, 27-30, 36-37 are pending.
In response to the restriction requirement of 12/8/20, applicants’ election on 2/3/21 without traverse of group I (claims 1, 4-6, 10-12 and 14-17) directed drawn to An isolated eukaryotic cell wherein the cell is modified by transfection or transformation with a nucleic acid molecule comprising a transcription cassette, the transcription cassette comprising at least one nucleotide sequence encoding a transfer RNA [tRNA], the tRNA including an anticodon nucleotide sequence that is absent from said eukaryotic cell, wherein said anticodon sequence corrects base mismatches at any one of the cognate first, second or third nucleotide position in the corresponding messenger RNA [mRNA] codon to improve translation efficiency and/or decrease amino acid mis-incorporation as a consequence of degeneracy in the genetic code and  mammalian cell as a species selection. Therefore  Non-elected claims 13, 18-20, 22-23, 27-30, 36-37 are withdrawn. Claims  1, 4-6, 10-12 and 14-17 are for examination.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/20/18, 10/22/20 and 2/3/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statements. 
Claim Rejections 35 U.S.C 112(b) rejection


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1, 4-6, 10-12 and 14-17  ( depends on claim 1) are   rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim  1  indefinite    for reciting “   eukaryotic cell wherein the cell is modified by

transfection or transformation with a nucleic acid molecule comprising a transcription cassette, the transcription cassette comprising at least one nucleotide sequence encoding a transfer RNA [tRNA], the tRNA including an anticodon nucleotide sequence selected------and that is absent from said eukaryotic cell, wherein said anticodon sequence corrects base mismatches at any one of the cognate first, second orthe third nucleotide position in the corresponding messenger RNA [mRNA] codon to improve translation efficiency and/or decrease amino acid mis-incorporation as a consequence of degeneracy in the genetic code and wherein said base mismatch correction reduces the isolated eukaryotic cell’s reliance on wobble during translation of said mRNA” for the following reason:
It is unclear what is absent in the eukaryotic cell the nucleic acid sequence or tRNA   or anticodonsequence or  one of AGC, GGC------ or CCA.  It is also not clear the mRNA  belong to eukaryotic cell or   belong to  transfection of  of nucleic acid molecule that  protein or peptide to be produced in the said cell ( see claim 4).Correction is required.


Claim Rejections, 35 U.S.C 112(a) 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1, 4-6, 10-12 and 14-17  are rejected under 35 U.S.C. 112(a), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow. In this case, in light of the specification, the examiner has broadly interpreted the claims by reciting  “ a modified eukaryotic cell modified by transfection or transformation with a nucleic acid molecule comprising a transcription cassette, the transcription cassette comprising at least one nucleotide sequence encoding a transfer RNA [tRNA], the tRNA including an anticodon nucleotide sequence selected- AGC--------or CGA” comprise any modified eukaryotic cell   modified with any nucleic acid molecule  having any structure from any source comprising any transcription cassette comprising at least one nucleotide sequence encoding any tRNA having any structure  including one of AGC------ or CCA residue or   expressing  nucleic acid molecule encoding any protein, polypeptied ( in claim 5).  Therefore in light of the specification, claims are broadly interpreted  to comprise  any modified eukaryotic cell   modified with any nucleic acid molecule  having any structure 
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).
There is no structure-function correlation with regard to the members of the genus of   modified cell   that recited in the claims comprise  any modified eukaryotic cell   modified with any nucleic acid molecule  having any structure from any source comprising any transcription cassette comprising at least one nucleotide sequence encoding any tRNA having any structure execp one of one of AGC------ or CCA residue is defined ( tRN  comprise 61 residues)  and   expressing  any nucleic acid molecule encoding any protein, polypeptide having any structure and any function having specified activity  recited in claim 1  or expressing specified protein or polypeptide comprise any structure and any function having specified activity. Therefore one of skill in the art would not recognize from the disclosure that applicants were in possession of the claimed invention.
The genus of modified eukaryotic cell expressing  genus of   nucleic acid molecule  having any structure from any source comprising genus of transcription cassette comprising  genus of tRNA having any structure  one of one of AGC------ or CCA residue is defined ( tRN  comprise 61 residues)  and   expressing   genus of nucleic acid molecule encoding any protein, polypeptidehaving  having  specified activity required in the claimed invention is an extremely large structurally and functionally variable genus. An argument can be made that any or more of the transcription cassette tRNA-Tyr-ATA-pcDNA  to be expressed in CHO cell ( see pages- 17-22 of specification) comprising  DNA fragment pcDNA of SEQ ID NOs: 1 and/or 10 
 A. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, and page 105).
Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein's role fundamentally (page 323, paragraph 1).
C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of a few species; such as  transcription cassette tRNA-Tyr-ATA-pcDNA  to be expressed in CHO cell ( see pages- 17-22 of specification) comprising  DNA fragment pcDNA of SEQ ID NOs: 1 and/or 10 gene of  SEQ ID NO: 4  ( and expression of to express specified protein like  HERceptin in the CHO cell has been provided by the applicants’, which would indicate that they had the possession of the claimed use of any expressing genus of sialyltransferase. The claimed genera of modified eukaryotic cell   expressing genus of nucleic acid molecule  having any structure from any source comprising any transcription cassette comprising at least one nucleotide sequence encoding any tRNA having any structure execp one of one of AGC------ or CCA residue is defined ( tRN  comprise 61 residues)  and   expressing  any nucleic acid molecule encoding any protein, polypeptide having any structure and any function having specified activity  recited in the claims widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicants' are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov


Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."



	Claims  1, 4-6, 10-12 and 14-17  are  rejected under 35 U.S.C. 103 as being unpatentable over  D1:    WO 2007/103307  in ids  in view of  D2: WO 2004/085463  in ids; D3: US 2005/287639  in ids; D4 WO 2014/160032 in ids;D5    EP 1 911 840 in ids;
D6    EP 2 246 428 in ids;D7: WO 2004/024915 in ids;D8: US 2013/149699 in IDs; D9: JOHANSSON ET AL: PNAS, 2012, vol.109, pages 131 -136,IDs) and D10: IBEN ET AL (:RNA, vol. 18, no. 7, 2012 , pages 1358-1372 in IDS).



However D1 did not exactly  eukaryotic being modified by transfection or transformation with a nucleic acid molecule comprising a transcription cassette encoding a tRNA including an anticodon nucleotide sequence absent from the eukaryotic cell for use in reducing tRNA mismatch and production of recombinant protein perse.

It is well known in prior arts knows that tRNA is an important structural element for the codon-anticodon interaction and stability which is a cornerstone for protein expression in the ribosome machinery ( see D1-d10). Publication D10 reviewing the tRNAomics. The authors in D10 provide a new insight into how eukaryotes deal with wobble decoding based on tRNA genes and wobble subsets. D9 (Johanson et al) discloses that the genetic code translation displays a linear trade-off between efficiency and accuracy of tRNA selection: :a complete set of mismatch codon-anticodon interactions were analysed and evaluated. Even if the prior art does not mention the expression of foreign tRNA to correct such mismatches to optimise protein synthesis, the skilled person in the art would consider that proofreading via tRNA engineering is one evident possible alternative solution to solve the technical problem posed.
Other prior art such as D3 describe a polynucleotide encoding a modified transfer RNA (tRNA), where the modified tRNA comprises a modified anticodon sequence that forms Watson-Crick base-pairing with a wobble degenerate codon for a natural amino acid 
Claim 1 paraphrases a possible solution using a sequence encoding a tRNA simply having a functional feature:"including an anticodon nucleotide sequence that is absent from said...cell, wherein said anticodon sequence corrects base mismatches", and thereby modulating the protein expression in the cell. The crucial structural elements are not present, only the desired technical effect to be achieved.

It has to be noted that based on a broad interpretation, many of the tRNA used in prior art D1-D7 may be understood as comprising anticodon sequence "absent" from the eukaryotic cell and having an anticodon sequence correcting bases mismatches. Moreover, from D8's disclosure, the optimisation of the translation kinetic via the modulation of the interaction between tRNA and the mRNA coding sequence was also highlighted and discussed in the frame of the wobble base pairing. However, in D8 it is the mRNA side which is being "adjusted" to optimise the translation kinetics. The tRNA side would be the other obvious strategy to sleet to modify the wobble codon-anticodon pairing.

In view of the growing field of tRNA analysis as shown in D1 -D10 and the involvement of tRNA in the eukaryote protein translation mechanism, in line with the analyses of codons usage and the anticodon/codon correspondence and possible  appears to be obvious to the skilled person in the art.

Thus, the subject-matter of present claims 1, 4-6, 10-12, 14-17 modified mammalian cells is seen as an obvious possible alternative solution based on D1 combined with the general technical knowledge in the field of tRNA and protein translation machinery as shown in the other possible alternative disclosed in D2-D6 using recombinant tRNA strategy in eukaryotic cell for incorporating non natural amino acid in proteins and prior art such as D9-D10 dealing with the structural analysis of the codon-anticodon mismatch and impact for protein translation mechanism (as well as wobble base pairing mechanisms). Thus the subject-matter of claims 1, 4-6, 10-12, 14-17 is considered to lack an inventive step since overcoming the limitation of wobble base pairing by recombinant tRNA technology appears to be obvious.
Conclusion

Claims  1, 4-6, 10-12, 14-17 are rejected and no claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652